DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 05/09/2022 has been entered. Claims 1-3 and 5-7 have been amended. Claim 8 has been added. Claims 1-8 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10884554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: Patent No. 10884554 has been overcome with a terminal disclaimer filed on 05/09/2022.
In accordance to the prior arts: 20120262387 teaches a display panel with a touch detection function, and a control section controlling operation using the display panel with a touch detection function. The display panel with a touch detection function includes one or more display elements, one or more drive electrodes, one or more touch detection electrodes, and a drive section selectively applying a DC drive signal or an AC drive signal to the drive electrodes. 10884554 teaches a display device with a touch detection function includes: a display area where a plurality of pixel electrodes are arranged in a matrix shape above a substrate; multi-divided drive electrodes provided so as to face the pixel electrodes; a display functional layer having an image display function of displaying an image on the display area; a control device for performing image display control by applying a display drive voltage between the pixel electrodes and the drive electrodes based on an image signal to exert the image display function of the display functional layer; a touch detection electrode facing the drive electrodes and forming a capacitance between the touch detection electrode and the drive electrodes; a touch detection unit for detecting a position of a proximity object based on a detection signal from the touch detection electrode; a wiring arranged in a frame area positioned outside the display area; and a plurality of selection switches for selecting the drive electrodes to be coupled to the wiring based on a selection signal of the control device. The control device supplies the display drive voltage and a touch drive signal to the same wiring at different times. 
Prior arts fail to disclose or suggest a display device with a touch detection function, comprising: a plurality of selection switches for selecting the common electrodes to be coupled to the single first wire based on a selection signal of the control device, the selection signal being a signal -2-Appln No.: 17/139,215 Response to Final Office Action dated February 9, 2022 for identifying a period during which the drive signal is supplied to the common electrodes from the drive signal generator through the single first wire, wherein the selection switches each coupled to the single first wire via a first coupling conductor and coupled to the common electrode via a second coupling conductor are arranged in the frame area along the single first wire, and are overlapped by the single first wire that is supplied with the display drive voltage from the drive signal generator and that is supplied with the touch drive signal from the drive signal generator.
Claim 1, prior arts fail to disclose or suggest a display device with a touch detection function, comprising: a display area where a plurality of pixel electrodes are arranged in a matrix having a first direction and a second direction crossing the first direction above a substrate; common electrodes provided so as to face the pixel electrodes; an insulating layer between the common electrodes and the pixel electrodes; a display functional layer having an image display function of displaying an image on the display area; a plurality of pixel signal lines each coupled to the pixel electrodes, the pixel signal lines each extending in the first direction; a source selector that are coupled to the pixels through the pixel signal lines and that performs a switching operation, the source selector including a plurality of source switches; a control device for performing image display control by applying a display drive voltage between the pixel electrodes and the common electrodes based on an image signal to exert the image display function of the display functional layer, the control device including a drive signal generator for generating the display drive voltage and a touch drive signal, and a source driver that is a circuit for supplying a pixel signal to each of the pixel electrodes, the source driver being coupled to the pixel signal lines through the source switches of the source selector; a single first wire to which both the display drive voltage and the touch drive signal are supplied from an output the drive signal generator, the single first wire extending in the first direction and arranged in a frame area positioned outside the display area; and a plurality of selection switches for selecting the common electrodes to be coupled to the single first wire based on a selection signal of the control device, the selection signal being a signal -2-Appln No.: 17/139,215 Response to Final Office Action dated February 9, 2022 for identifying a period during which the drive signal is supplied to the common electrodes from the drive signal generator through the single first wire, wherein the drive signal generator includes a first voltage generator for generating a first voltage, a second voltage generator for generating a second voltage lower than the first voltage, and a switching circuit for switching between the first voltage and the second voltage to output to the single first wire, and wherein the selection switches each coupled to the single first wire via a first coupling conductor and coupled to the common electrode via a second coupling conductor are arranged in the frame area along the single first wire, and are overlapped by the single first wire that is supplied with the display drive voltage from the drive signal generator and that is supplied with the touch drive signal from the drive signal generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/17/2022